Citation Nr: 0724098	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-02 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.V.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

In May 2007, the veteran testified before the undersigned 
Veterans Law Judge during a video-conference hearing.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

During the May 2007 hearing, the veteran testified that he 
has been granted Social Security Administration (SSA) 
disability benefits due to his PTSD.  Hearing transcript at 
6.  Thus, VA has been put on notice that SSA disability 
records may exist relevant to this claim.  The record is 
absent for any SSA records or evidence of efforts to obtain 
such.  On remand, VA should make arrangements to obtain SSA 
decisions and associated medical records related to any claim 
for SSA disability benefits by the veteran.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  If the records do not 
exist, documentation of VA's efforts to obtain the records 
and a negative reply should be associated with the claims 
file.  

Additionally, the veteran testified that he received 
treatment for his PTSD from James R. Phillips, Ph.D, as 
recently as December 2006.  Hearing transcript at 7.  The 
most recent evidence from Dr. Phillips is a letter dated in 
February 2006.  Therefore, on remand the veteran should be 
contacted and invited to submit evidence from Dr. Phillips, 
and/or a completed VA Form 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs, 
should he want VA to assist him in obtaining any evidence.  
Any recent VA treatment record should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications; and associate the records 
with the claims file.  If no records are 
available, a negative reply should be 
obtained and associated with the claims 
file.  

2.  Ask the veteran to submit any 
additional evidence of treatment for his 
PTSD, including evidence from James R. 
Phillips, Ph.D.; and/or to submit a 
completed VA Form 21-4142, Authorization 
and Consent to Release Information to the 
Department of Veterans Affairs, if he 
wants VA assistance in obtaining this 
evidence.  Associate any such evidence 
with the claims file.

3.  Ask the veteran to identify any VA 
medical facilities where he has received 
treatment for PTSD since October 2005, and 
make arrangements to obtain any records 
that he identifies.

4.  Thereafter, if it is determined that 
an examination and/or a medical opinion is 
necessary to make a decision on the claim, 
an examination and/or medical opinion 
should be accomplished.

5.  Finally, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


